THE COURT.
For the reasons given in Capital Glenn Min. Co. v. Industrial Acc. Com., Marie Henry and Ocean Accident & Guarantee Corporation, Ltd., (Civil No. 4657) ante, p. 79 [12 Pac. (2d) 122], the award in this case is annulled and the cause remanded to the Commission for further adjudication.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 1, 1932, and an application by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by' the Supreme Court on August 1, 1932.